Conlan, J.
This is an appeal from a judgment entered on the verdict of a jury, and from ah order denying a motion for a new trial.
*786The action was brought to recover for goods sold and delivered by the plaintiffs to the defendant, and the answer is a general denial. .
The only dispute in the case, was as to whether the sale was to the defendant or to the defendant’s son, Philip Nehrbas, Jr.
The issue of fact thus raised was the sole question litigated by the trial, and the evidence of the plaintiffs’ witnesses and the witnesses for the defendant is in- direct conflict as to the order of the goods.
No errors appear in the case as to the admission or exclusion of evidence. -
The appellants criticise a portion of the charge of the court to the jury, and urges the same as a ground for reversal, but we think . the charge, as k whole, was fair to the plaintiff, 'and that the verdict should stand, and, therefore,' the judgment is affirmed, with costs.
Fitzsimons and Schuchman, JJ., concur.
Judgment affirmed with costs.